Exhibit EXECUTION VERSION COLLATERAL AGREEMENT made by CHARTER COMMUNICATIONS OPERATING, LLC and the other Grantors party hereto in favor of WILMINGTON TRUST COMPANY, as Trustee Dated as of March 19, 2008 TABLE OF CONTENTS Page SECTION 1. DEFINED TERMS 1 1.1 Definitions 1 1.2 Other Definitional Provisions 6 SECTION 2. FIRST LIEN CREDITORS; DELIVERY OF COLLATERAL 7 2.1 Indenture 7 2.2 Delivery of Collateral 7 SECTION 3. GRANT OF SECURITY INTEREST 7 3.1 Collateral 7 SECTION 4. CERTIFICATED INTERESTS 8 4.1 Pledged Partnership Interests 8 4.2 Pledged LLC Interests 8 SECTION 5. REPRESENTATIONS AND WARRANTIES 8 5.1 Title; No Other Liens 8 5.2 Perfected Liens 8 5.3 Jurisdiction of Organization 9 5.4 Pledged Securities 9 SECTION 6. COVENANTS 9 6.1 Delivery of Instruments, Certificated Securities and Chattel Paper 9 6.2 Insurance 10 6.3 Maintenance of Perfected Security Interest; Further Documentation 10 6.4 Changes in Locations, Name, etc. 10 6.5 Pledged Securities 10 SECTION 7. REMEDIAL PROVISIONS 12 7.1 Investment Property 12 7.2 Proceeds To Be Turned Over to Trustee 12 7.3 Application of Proceeds 13 7.4 Code and Other Remedies 13 7.5 Registration Rights 14 7.6 Deficiency 15 7.7 Certain Matters Relating to Pledged Receivables 15 7.8 Communications with Obligors; Grantors Remain Liable 15 7.9 Silo Credit Agreements, etc 16 7.1 Permitted Payments, etc. 16 SECTION 8. THE TRUSTEE 16 8.1 Trustee’s Appointment as Attorney-in-Fact, etc. 16 8.2 Duty of Trustee 18 8.3 Financing Statements 18 8.4 Authority of Trustee 18 SECTION 9. MISCELLANEOUS 19 9.1 Amendments in Writing 19 9.2 Notices 19 9.3 No Waiver by Course of Conduct; Cumulative Remedies 19 -i- 9.4 Enforcement Expenses; Indemnification 19 9.5 Successors and Assigns 20 9.6 Counterparts 20 9.7 Severability 20 9.8 Governmental Approvals 20 9.9 SectionHeadings 22 9.1 Integration 22 9.11 GOVERNING LAW 22 9.12 Submission to Jurisdiction; Waivers 22 9.13 Acknowledgments 23 9.14 Additional Grantors; Release 23 9.15 WAIVER OF JURY TRIAL 23 SCHEDULES Schedule 1 Pledged Securities Schedule 2 Perfection Matters Schedule 3 Jurisdictions of Organization Schedule 4 Intellectual Property ANNEXES Annex 1Form of Assumption Agreement -ii- COLLATERAL AGREEMENT COLLATERAL AGREEMENT, dated as of March 19, 2008, made by CHARTER COMMUNICATIONS OPERATING, LLC (the “Company”), CHARTER COMMUNICATIONS OPERATING CAPITAL CORP.(“Capital Corp.”), CCO HOLDINGS LLC (“CCOH”) and each of the Restricted Subsidiaries of the Company party hereto (the “Subsidiary Grantors” and, together with the Company, Capital Corp. and CCOH, collectively, the “Grantors”, and individually, a “Grantor”), in favor of WILMINGTON TRUST COMPANY, as Trustee (in such capacity, the “Trustee”), for the record holders (the “Holders”) from time to time of the Notes (as defined below) pursuant to the Indenture, dated as of the date hereof (as amended, supplemented or otherwise modified from time to time, the “Indenture”), among the Company, Capital Corp., the several guarantors party thereto and the Trustee. W I T N E S S E T H: WHEREAS, the Company and Capital Corp. have issued 10 7/8 % Senior Second Lien Notes due 2014 pursuant to the Indenture (the “Initial Notes”) and may hereafter issue Additional Notes (as defined in the Indenture, collectively, the “Notes”); and WHEREAS, it is a condition precedent to the purchase of Initial Notes by the initial purchasers thereof that the Grantors shall have executed and delivered this Agreement to the Trustee for the ratable benefit of the Holders. NOW, THEREFORE, in consideration of the above premises, the parties hereto hereby agree as follows: SECTION
